PCIJ_AB_43_PolishWarVessels_LNC_NA_1931-12-11_ANX_01_NA_NA_EN.txt. 162.

ANNEX.

I—DOCUMENTS TRANSMITTED BY THE SECRETARIAT OF THE LEAGUE OF
NATIONS : . :

I.—Minutes of the meeting of the Council of the League of Nations of
September roth, 1931.

2.—Special report of the High Commissioner (August 15th, 1931), and
supplementary report (August 2oth, 1931).
Appendix I: Gesetzblait of Danzig (No. 32, July 2nd, 1931).
Appendix IT: Letter from the President of the Danzig Senate to
' the High Commissioner {July 3rd, 1931).
Sub-Appendix: Extract from the Danziger Neueste Nachrichten
(July 2nd, 1931).
Appendix III: Gesetzblatt of Danzig (No. 33, July 3rd, 1931).
Appendix IV: Report of the Free City on the development of the
Danzig-Polish relations (August 14th, 1931).
Sub-Appendix : Gdynia versus Danzig.
Appendix V: Letter from the Danzig Senate to the High Commissioner
(July 2nd, 1931). .
Appendix VI: Letter from the Polish representative to the High
Commissioner (August 8th, 1931).

3.—Extracts from the Gesetzblatt für die Freie Stadt Danzig:

I. Ermichtigungsgesetz of June 30th, 1931.
Gesetz zur Sicherung der Offentlichen Ovdnung of June 30th, 1931.

II. Rechtsverordnung betveffend Anderung des Vereins-Gesetzes (June 30th, _

1931).

Rechtsverordnung über Waffen (June 30th, 1933).

Rechtsverovdnung betvefiend Anderung des § 6 Saiz 2 des Gesetzes
zum Schutz der personiichen Fretheit vom 12. Februar 1850 (June 30th,

1931). .
Rechisverordnung betveffend Fragen einheitlicher Kleidung durch
Mitglieder ausländischer politischer Organisationen (June 30th, 1931).

4.—Letter from the Polish Government to the High Commissioner (Sep-
tember Ist, 1931). :

II.— RELEVANT DOCUMENTS APPENDED TO THE TWO MEMORIALS OF THE
FREE CITY :

5.—Extract from the Reply of the Principal Allied and Associated Powers
to the German Observations on the terms of peace {June 16th, Igrg).

6.—Extract from the covering letter to the above Reply, signed by
M. Clemenceau as President of the Peace Conference (June 16th, r9r9).

7.—Provisions of the Treaty of Versailles as to the Free City.

8.—Extracts from the drafts of the Convention of Paris, submitted by -
the Polish Government to the Ambassadors’ Conference.

9.—Convention of Paris (November oth, 1920).
10.—Report of Viscount Ishii to the Council L.N. (November 17th, 1920).

11.—Minutes of the meeting of the Council L.N. and Resolution of the
Council of November 17th, 1920.

12.—Article 5 of the Constitution of the Free City.
13.—Report of Permanent Military, Naval and Air Advisory Commission
December Ist, 1920).

38
POLISH WAR VESSELS IN THE PORT OF DANZIG 163
14.—Minutes of the meeting of the Council L.N. and; Resolution of Decem-
ber 12th, 1920.

15.—Reports of Viscount Ishii on the defence of the Free City and on the
protection of Poland’s right of access to the sea through Danzig (June 22nd,
1921), and note of the French. delegation (same date).

16.—Minutes of the meeting of the Council L.N. and Resolution of
June 22nd, 1921. :

17.—Decision of the High Commissioner (August 15th, 1921).
18.—Report of the High Commissioner (September 1roth, 1921).
-19.— Report of Viscount Ishii (September 16th, i921). .

20.—Minutes of the meeting of the Council L. N. and Resolution of Sep-
tember 16th, 1921.

2i.—Report of the Naval Sub-Commission (September 24th, 1921).

22.—-Provisional Arrangement concerning berth for Polish warships in
Danzig (October -8th, 1921).

..23.—Report of the High Commissioner (December 7th, 1921).

24.—Report of Viscount Ishii (January 12th, 1922) and Resolution of
‘Council L. N. .

25.—Minutes of the meeting of the Council L. N. of January 12th, 1922.

. 26.—Decision of the High Commissioner (December 6th, 1921).
27.—Minutes of the meeting of the Council L. N. of September 8th, 1927.
28.—Idem, of December 8th, 1927.
29.—Idem, of September 8th, 1928.

30.—Memorandum by the High Commissioner on the defence of the Free
City (January 25th, 1921).

31.—Resolution of the Ambassadors’ Conference (May 7th, 1920).

32.—Letter of the President of the Ambassadors’ Conference to the Secre-
tary-General L. N. (October 20th, 1920).

É333-—Provisional Regulation for the access to and anchorage in the port
of Danzig of Polish war vessels (September roth, 1931), with covering letter
of the High Commissioner.

34.—Sketch map of Danzig and the surrounding country.

IJI.—DocuMENTS FILED BY THE PARTIES AT THE HEARINGS :
Documents filed by the Agent of the Danzig Government :

35.—-Letter from the Danzig Senate to the Polish diplomatic representative
at Danzig (May 2oth, 1927).

36.—Letter from the Polish diplomatic representative at Danzig to the
Danzig Senate (July 4th, 1927).

37.—Letter from the Danzig Senate to the Polish diplomatic representative
at Danzig (August 4th, 1928).

38.—Letter from the Polish diplomatic representative at Danzig to the
Danzig Senate (August 4th, 1928).

39.—Letter from the Danzig Senate to the Polish diplomatic representative
at Danzig (March 31st, 1931).

40.—Letier from the Polish diplomatic representative at Danzig to the
Danzig Senate (May 22nd, 1931).

41.—Letter from the Danzig Senate to the Polish diplomatic representative
at Danzig (June 29th, 1931).

39
POLISH WAR VESSELS IN THE PORT OF DANZIG 164

42.——Idem (August 16th, 19317).
43.—Idem (September 16th, 1931).

Documents filed by the Agent of the Polish Government :

44.—Letter from the Danzig Senate to the President of the Council L. N.
{August 2nd, 1927).

45.—Memorial of the President of the Senate of the Free City ve the
establishment of a “port d’attache’’ at Danzig (September 2oth, 1921).

46.—Note from the President of the Senate of the Free City to the High
Commissioner L.N. at Danzig (November roth, 1927).

47.—Letter from the High Commissioner L. N. at Danzig to the Secretary-
General L. N. (November 15th, 1927).

48.—Idem (May 5th, . 1921).
49.—Letter from the President of the Conference of Ambassadors to the
President of the Polish delegation (October 2oth, 1920).

50.—Letter from the Polish delegation to the L.N. to the President of
the Council L. N. (March sth, 1921).

51.—Letter from the Danzig Senate to the Polish diplomatic representative
at Danzig (August 14th, 1931).

Annex to No. 51: Bedingungen für das Anlaufen und den Aufenthalt
von polnischen Kriegsschiffen im Danziger Hafen (October 8th, 1921).

40
